         Case 2:19-cv-03156-JDW Document 31 Filed 12/28/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SERGEANT AARON GREEN,                             Case No. 2:19-cv-03156-JDW

               Plaintiff

        v.

 CITY OF PHILADELPHIA,

               Defendant


                                            ORDER

       AND NOW, this 23rd day of December, 2020, upon consideration of Defendant City of

Philadelphia’s Motion For Summary Judgment (ECF No. 24), Plaintiff Sergeant Aaron Green’s

Response thereto (ECF No. 27), Defendant’s Reply (ECF No. 28), and Plaintiff’s Sur-Rely (ECF

No. 29), for the reasons stated in the accompanying Memorandum, it is ORDERED that

Plaintiff’s Motion for Summary Judgement is GRANTED. Pursuant to Fed. R. Civ. P. 56,

JUDGMENT is ENTERED in favor of Defendant and against Plaintiff.

       The Clerk of Court shall mark this case closed for statistical purposes.

                                                     BY THE COURT:

                                                     /s/ Joshua D. Wolson
                                                     HON. JOSHUA D. WOLSON
                                                     United States District Judge
